Citation Nr: 1036984	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  05-01 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for Meniere's disease.  

2.  Entitlement to service connection for bilateral hearing loss 
as secondary to Meniere's disease. 

3.  Entitlement to service connection for fibromyalgia.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and J.D. 


ATTORNEY FOR THE BOARD

Katie K. Molter


INTRODUCTION

The Veteran served on active duty from March 1973 to June 1975.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

In October 2007, the Veteran, accompanied by her representative, 
and a witness testified at a hearing conducted before the 
undersigned Veterans Law Judge at the local RO.  A transcript of 
that hearing has been reviewed and associated with the claims 
file.  

The Board notes that in a February 2006 rating decision, a 
previous denial of service connection for tinnitus was 
confirmed and continued.  In that rating decision, the 
Veteran was denied service connection because a January 
2006 VA examiner found that the Veteran's tinnitus was due 
to Meniere's disease and was not due to noise exposure 
while in service.  Given that this decision now grants 
service connection for Meniere's disease, the Board refers 
this matter to the RO for appropriate action.  

The issue of entitlement to service connection for fibromyalgia 
is addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDINGS OF FACT

1.  The evidence of record demonstrates that the Veteran's 
Meniere's disease is casually related to her period of active 
service.  

2.  The evidence of record demonstrates that the Veteran's 
bilateral hearing loss is proximately due to her service-
connected Meniere's disease.  


CONCLUSIONS OF LAW

1.  Meniere's disease was incurred in service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).

2.  Bilateral hearing loss is proximately due to or the result of 
a service-connected disease or injury.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).  VA's notice 
requirements apply to all five elements of a service connection 
claim: veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

In light of the Board's favorable decision on the Veteran's 
service-connection claims, the Board finds that all notification 
and development action needed to fairly adjudicate this appeal 
has been accomplished.

II.  Pertinent Laws and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of current disability that is related to an 
injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 
(1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
Service connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in light 
of the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization in 
which he served, his military records, and all pertinent medical 
and lay evidence.  38 C.F.R. § 3.303(a). 

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  Reasonable doubt is one that 
exists because an approximate balance of positive and negative 
evidence which does satisfactorily prove or disprove the claim.  
It is a substantial doubt and one within the range of probability 
as distinguished from pure speculation or remote possibility.  38 
C.F.R. § 3.102 (2009).  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Specific to claims for service connection, impaired hearing is 
considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz is 40 decibels or greater; the thresholds for at 
least three of these frequencies are 26 or greater; or when 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385.


III.  Analysis

Service treatment records show that upon entrance, the Veteran 
had normal hearing bilaterally.  A separation audiogram showed 
normal hearing levels bilaterally, although there was a standard 
threshold shift in the right ear only compared to the entrance 
audiogram.  

Private treatment records dated in February 1991 show that the 
Veteran's hearing in the right ear was grossly within normal 
limits.  Moderate mixed hearing loss in the left ear was noted.  
The Veteran complained of heaviness in her head, pain from her 
shoulders on up, and intermittent unsteadiness.  She described 
this sometimes as true rotary dizziness associated with nausea 
but sometimes associated with a feeling of wanting to pass out or 
fall out.  The Veteran reported a rather acutely deteriorating 
acuity in her left ear over the last 2-3 months.  A subsequent 
March 1991 private treatment record from the same physician shows 
that the Veteran was diagnosed with Meniere's disease involving 
the left ear.  A May 1994 private treatment record notes 
decreased hearing in the left ear due to Meniere's disease.  

A January 2006 VA examination report shows that the Veteran 
complained of left ear hearing loss.  The Veteran reported that 
she has constant tinnitus in her left ear and that it will 
increase in intensity prior to a dizzy episode.  The tinnitus in 
the right ear is not constant, but is heard intermittently.  The 
Veteran was not sure how often she hears it-she thinks she may 
hear it on a daily basis.  She reported that the tinnitus in the 
right ear is accompanied by a feeling of "heaviness" in that 
ear, and also associates the right sided tinnitus with a feeling 
of dizziness.  The examiner opined that the Veteran's tinnitus is 
due to the same etiology as the hearing loss, Meniere's.  



A pure tone test was conducted and revealed the following:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
10
10
25
15
15
LEFT
25
40
50
55
43

Speech recognition scores were 84 in the right ear and 64 in the 
left ear.  Under the provisions of 38 C.F.R. § 3.385, the 
Veteran's impaired hearing is considered a disability.  The 
examiner stated that the Veteran's asymmetrical sensorineural 
hearing loss was likely related to the history of Meniere's 
disease.  

A November 2009 VA examination report shows that the Veteran 
complained of hearing loss and tinnitus.  She reported that the 
onset was when she was in the military, more than 20 years ago.  
She reported a history of noise exposure while in the military.  
The Veteran reported being exposed to office noises, such as a 
teletype machine, radios, classroom noise as well as ship horns 
and helicopter noise while working at the Charleston North 
Carolina harbor.  She reported a history of itching and drainage 
of her ears for approximately 20 years.  She also reported a 
history of dizziness which starts with a fullness/heaviness 
sensation in her head and increased ringing in her left ear.  The 
Veteran stated she experiences this several times a week.  

A pure tone test was conducted and revealed the following:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
20
20
35
30
26
LEFT
30
35
55
60
45

Speech recognition scores were 80 in the right ear and 80 in the 
left ear.  Under the provisions of 38 C.F.R. § 3.385, the 
Veteran's impaired hearing is considered a disability.  The VA 
audio examiner diagnosed the Veteran with mild sensorineural 
hearing loss in the right ear and mild to moderately-severe 
slopping sensorineural hearing loss in the left ear.  Word 
recognition was noted to be good bilaterally.  The Veteran was 
also diagnosed with bilateral tinnitus.  The examiner stated 
that, in accordance with VA regulation, pure tone thresholds for 
the test frequencies from 500 to 4000 Hz reveal a mild hearing 
loss in the right ear and a moderate hearing loss in the left 
ear.  The examiner stated that he/she could not provide an 
etiology opinion without resorting to mere speculation.  

An October 2007 statement from a private audiologist showed that 
the Veteran was seen for a hearing/hearing aid evaluation in 
August 2005.  Results suggested a mild sensorineural hearing loss 
through 1000 Hz, rising to normal hearing sensitivity 2000-8000 
Hz, for the right ear.  For the left ear, responses suggested a 
moderate to marked sensorineural hearing loss.  Speech 
discrimination, at normal conversation levels, was 92% in the 
right ear and 16% in the left ear.  The audiologist went on to 
say that in reviewing the Veteran's audiology results, the 
Veteran met the requirements udder 38 C.F.R. § 3.385.  

A March 2008 statement from the same private audiologist 
indicated that the Veteran was seen for a hearing/hearing aid 
evaluation in August 2005.  At that time, the Veteran complained 
of bilateral hearing loss, with the onset being over 20 years 
prior.  The Veteran attributed her hearing loss to her Meniere's 
disease.  Test results suggested a mild sensorineural hearing 
loss, for the right ear, and a moderate to marked sensorineural 
hearing loss, for the left ear.  

At a February 2010 VA examination, the Veteran reported episodes 
of dizziness.  She described intermittent episodes of a few times 
a month of sudden light headedness that lasts no more than 30 
minutes.  In-between episodes she has balance problems, sometimes 
tripping on stairs and running into walls.  She does not 
currently report any true vertigo symptoms although she notes she 
did have spinning sensations in her twenties.  She recalls her 
first episode of dizziness while enlisted but notes her symptoms 
became worse about 10 years later which prompted her to seek an 
otolaryngologist in 1991 where she was diagnosed with Meniere's 
disease.  Her dizziness currently is not a true vertigo.  The 
examiner opined that while the Veteran was a difficult historian 
and she was somewhat vague on her symptomatology during her time 
in service, she did describe her first episode of dizziness while 
in the service so it is as likely as not that her Meniere's or 
other dizziness did start while she was enlisted.   

In the instant case there is medical evidence of current 
disabilities.  The Veteran has been diagnosed with Meniere's 
disease and bilateral hearing loss within VA standards.  In 
addition, there is lay evidence of in-service occurrence as the 
Veteran testified at her October 2007 Board hearing that her 
Meniere's and bilateral hearing loss began while she was serving 
on active duty.  The Board notes that the Veteran is competent to 
report symptoms and this testimony must be weighed against the 
other evidence of record.  See Jandreau v. Nicholson, 492 F.3d 
1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006).  Given that the service treatment 
records do show some worsening of the Veteran's hearing while in 
service, the Board finds the Veteran's testimony to be credible 
as well.  

With respect to the Veteran's claim for Meniere's disease, the 
Board finds that service connection is warranted.  The February 
2010 VA examiner determined it as likely as not that the 
Veteran's Meniere's disease or other dizziness did start while 
she was enlisted.  Thus, all of the elements of service 
connection have been met and this claim should be granted.

With the respect the claim for bilateral hearing loss, service 
connection may be established on a secondary basis for a 
disability which is proximately due to or the result of a 
service-connected disease or injury; or, for any increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected disease 
or injury, and not due to the natural progression of the 
nonservice-connected disease.  38 C.F.R. § 3.310(a),(b); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  Here, the evidence of record 
has demonstrated that the Veteran currently has a bilateral 
hearing loss disability and the January 2006 examiner opined that 
the Veteran's hearing loss was due to her Meniere's disease.  
Thus, service connection for bilateral hearing loss on a 
secondary basis is warranted.  The appeal is granted.  


ORDER

Entitlement to service connection for Meniere's disease is 
granted.  

Entitlement to service connection for bilateral hearing loss, as 
secondary to the service-connected Meniere's disease, is granted.  


REMAND

With respect to the Veteran's claim for service connection for 
fibromyalgia, the Board has determined that further development 
is warranted.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a Veteran's claim of entitlement to service 
connection, there are four factors for consideration.  These four 
factors are: (1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a disability; 
(2) whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or symptoms 
may be associated with the Veteran's service or with another 
service-connected disability; and (4) whether there otherwise is 
sufficient competent medical evidence of record to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  With respect to the third factor above, the Court 
has stated that this element establishes a low threshold and 
requires only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
Veteran's service.  The types of evidence that "indicate" that a 
current disability "may be associated" with military service 
include, but are not limited to, medical evidence that suggests a 
nexus, but is too equivocal or lacking in specificity to support 
a decision on the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Private treatment records dated from 1999 to 2001 show that the 
Veteran was diagnosed with and treated for fibromyalgia.  At the 
Veteran's October 2007 Board hearing, the Veteran testified that 
her fibromyalgia symptoms began in service.  She stated that she 
experienced pain and in her hips and legs while she was on active 
duty.  Simply stated, the standards of McLendon are met in this 
case and the Veteran should be afforded a VA examination in order 
to determine the nature and etiology of the Veteran's 
fibromyalgia.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
medical examination for the purposes of 
determining whether she currently exhibits 
fibromyalgia and, if so, the etiology of that 
disorder.  The claims folder must be provided 
to the examiner for review in connection with 
the examination.  After examining the Veteran 
and reviewing the claims file, the examiner 
should provide an opinion, with supporting 
rationale, as to the following:  

(A)  Is it at least as likely as not that the 
Veteran currently exhibits fibromyalgia?  

(B)  If so, is it at least as likely (50 
percent probability or more) as not that such 
fibromyalgia is causally related to the 
Veteran's active service or any incident 
therein. 

The examiner should provide a rationale for 
this opinion. The examiner is advised that 
the Veteran is competent to report injuries 
and symptoms, and that her reports must be 
considered in formulating the requested 
opinion.  

If the examiner cannot provide an opinion 
without resorting to speculation, the 
examiner must provide a rationale as to why 
this is so, and must indicate what if any 
additional evidence would permit an opinion 
to be made.

2.  After the development requested above has 
been completed to the extent possible, the 
record should again be reviewed.  The claim 
for service connection should be adjudicated.  
If the benefit sought on appeal remains 
denied, the Veteran and her representative 
should be furnished a supplemental statement 
of the case and given the opportunity to 
respond thereto.  The case should then be 
returned to the Board for further appellate 
consideration.  






The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


